HE was indicted for being a common barretor, per quod divers suits, &c. between his neighbours, he stirred and promoted, &c. and the indictment was quashed for no place was laid, in which he was a barretor, nor where he stirred the suits. At first Doderidge, J. said it was well, for a barretor is he who stirs suits among his neighbours, and if he is a barretor in one place, it is so in the whole county. But here, if it be traversed, no venire facias can be awarded, and therefore it was quashed, Godb. 383. Palmer 450. Bendl. 133*